DETAILED ACTION
In response to communication filed on 23 December 2021, claims 1, 5, 7-8, 10, 14, 16-17 and 19 are amended. Claims 6 and 15 are canceled. Claims 1-5, 7-14 and 16-23 are pending. Claims 21-23 are added. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Objections to the Claims”, filed 23 December 2021, have been fully considered and based on the amendments the objections have been withdrawn.

Applicant’s arguments, see “Rejections under 35 U.S.C. §013”, filed 23 December 2021, have been fully considered but are not persuasive since the arguments are related to newly added limitations and these newly added limitations are addressed in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, 10-14, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shenghui Cheng, Klaus Mueller (“The Data Context Map: Fusing Data and Attributes into a Unfiled Display”, IEEE Transactions on visualization and computer graphics, .

Regarding claim 1, Cheng teaches
A method comprising: (see Cheng, [page1] “describe a method that allows these types of comprehensive layouts”). 
generating a first similarity matrix encoding a similarity between a plurality of attributes; (see Cheng, [page4 col1 ¶2] - 3.2 “to define the desired distance or similarity metric for each relationship. Mapping more similar items into closer proximity… We have four different distance matrices… VV to store the pairwise distance of attributes (variables)“).   
generating a second similarity matrix encoding a similarity between a plurality of data samples; (see Cheng, [page4 col1 ¶2] – 3.2 “to define the desired distance or similarity metric for each relationship. Mapping more similar items into closer proximity… We have four different distance matrices: DD to store the pairwise distance of data items “). 
fusing the first similarity matrix and the second similarity matrix to generate a first fused similarity matrix that encodes a similarity of the plurality of data samples with respect to the plurality of attributes and (see Cheng, [page4 col1 ¶2] -3.2 “to define the desired distance or similarity metric for each relationship. Mapping more similar items into closer proximity… We have four different distance matrices… DV to store the pairwise distance of data items to attributes“; [page4 col1 ¶4 – 3.2.1 “The DV and VD matrices are new types of matrices. They are required to enforce the distance/similarity constraints in the relation of the data samples with the attribute (dimension) anchors and vice versa)” - DV is interpreted as first fused similarity matrix) a second fused similarity matrix that encodes the similarity of the plurality of attributes with respect to the plurality of data samples; (see Cheng, [page4 col1 ¶2] – 3.2 “to define the desired distance or similarity metric for each relationship. Mapping 
generating a composite distance matrix based on the first similarity matrix, the second similarity matrix, the first fused similarity matrix and the second fused similarity matrix; (see Cheng, [page4 col2 ¶1] – Fig.5; 3.2.2 “With all four constraint matrices in place, we can now assemble the composite distance matrix CM from them. The fused space composed of D and V and the composite distance matrix CM are shown in Fig. 5… the composite distance matrix CM and the extents of its submatrices DD, DV, VD, and VV”).  
generating a data context map based on the composite distance matrix, the data context map (see Cheng, [page5 col1 ¶1] – 3.4 “With the composite distance matrix CM in hand, the final step is to create the joint map of samples and attribute points”) presenting each data sample at a distance relative to each attribute based on a relative value of each attribute for each data sample, wherein the data context map is… (see Cheng, [page5 col2 ¶4] – 3.5 “On closer inspection of Fig. 6 it appears that lower levels in the attributes are being taken into lesser or no account in CM’s layout. This can be explained by the distance metrics we chose for this particular case. The preference of the algorithm in picking attribute locations with respect to high values of the data clusters is due to the (1-value) distance we selected for the DV and VD submatrices. The behavior would change had we chosen a different distance”) and original data point values of the plurality of data samples, (see Cheng, [page8 col1 ¶2] – 4.2.4 “Each attribute gives rise to a set of contours, and a closed range of attribute values gives rise to a filled region between the two corresponding contours… this region has been computed from the value field generated by the actual data samples and so any sample selection that is based on it will be accurate… This joint map has three regions. The first is due to the original are computed separately for each of the plurality of attributes; (see Cheng, [page3 col1 – 2.4 “value regions which only accounts for the relationships among the attributes and their levels… generates a set of general iso-contours computed from a continuous heat map of the data… using adaptive kernel density estimation”; [page8 col1 – 4.2.4] “Each attribute gives rise to a set of contours”; [page8 col2 – 4.2.5] “assign the color for each attribute and let distances between colors are as big as possible. We set the intensity of each color based on the contour range level”).
presenting the data context map to a user via a display device; (see Cheng, [page1 col2 ¶1] “transform DM into a comprehensive map in which the acquired samples are accurately presented in the context of the variables”; [page5 col1 ¶1] – 3.4 “With the composite distance matrix CM in hand, the final step is to create the joint map of samples and attribute points”; [page8 col1 ¶3] “to create the joint map shown in Fig. 12c… would pick a car from this overlap region”).
receiving a selection on the presented data context map of a first data sample (see Cheng, [page6 col1 ¶1] “This dataset has 392 cars built 1983 or older with 7 attributes – MPG, #cylinders (CYL), horsepower, weight, acceleration, year, and origin (US, Japan, Europe)… The user would simply look for features he is most interested in (or not at all), observe how many cars are actually available that have the desired feature constellation, and then select cars near these attributes (or far away depending on preference)… the user may be interested in a full-sized car, clicks on a node in that region on the map, and uncovers a 1975 Pontiac Catalina which is an entry-level full-size car”). 
receiving a selection on the presented data context map of a second data sample, (see Cheng, [page6 col1 ¶1] “This dataset has 392 cars built 1983 or older with 7 attributes – MPG, #cylinders (CYL), horsepower, weight, acceleration, year, and origin (US, Japan, the first data sample located closer to a first of the attributes on the presented data context map than the second data sample, the second data sample located closer to a second of the attributes on the presented data context map than the first data sample; (see Cheng, [page6 col1 ¶1] “This dataset has 392 cars built 1983 or older with 7 attributes – MPG, #cylinders (CYL), horsepower, weight, acceleration, year, and origin (US, Japan, Europe)… Cars that locate close to a given attribute node have high values for this attribute. On the other hand, cars that locate far away from a certain attribute node have a low value for it”). 
display data related to the first data sample and the second data sample,... (see Cheng, [page6 col1 ¶1] – 4.1.2 “This dataset has 392 cars built 1983 or older with 7 attributes – MPG, #cylinders (CYL), horsepower, weight, acceleration, year, and origin (US, Japan, Europe)… The user would simply look for features he is most interested in (or not at all), observe how many cars are actually available that have the desired feature constellation, and then select cars near these attributes (or far away depending on preference)… the user may be interested in a full-sized car, clicks on a node in that region on the map, and uncovers a 1975 Pontiac Catalina which is an entry-level full-size car… he may be interested in a newer economic car and so selects a node close to the year attribute and fairly close to the mph and acceleration attribute. He correctly finds a newer (for the dataset) 1982 Chevy Cavalier which is an economy-grade compact car (red-circled sample node in top left cluster)”) the first data sample, the second data sample, and… (see Cheng, [page6 col1 ¶1] – 4.1.2 “This dataset has 392 cars built 1983 or older with 7 attributes – MPG, #cylinders (CYL), horsepower, weight, the first data sample and the second data sample with respect to the first of the attributes and the second of the attributes; and (see Cheng, [page6 col1 ¶1] – 4.1.2 “This dataset has 392 cars built 1983 or older with 7 attributes – MPG, #cylinders (CYL), horsepower, weight, acceleration, year, and origin (US, Japan, Europe)… The user would simply look for features he is most interested in (or not at all), observe how many cars are actually available that have the desired feature constellation, and then select cars near these attributes (or far away depending on preference)… the user may be interested in a full-sized car, clicks on a node in that region on the map, and uncovers a 1975 Pontiac Catalina which is an entry-level full-size car… he may be interested in a newer economic car and so selects a node close to the year attribute and fairly close to the mph and acceleration attribute. He correctly finds a newer (for the dataset) 1982 Chevy Cavalier which is an economy-grade compact car (red-circled sample node in top left cluster)”).
display details on the data context map via the display device (see Cheng, [page1 col2 ¶1] “transform DM into a comprehensive map in which the acquired samples are accurately presented in the context of the variables”; [page5 col1 ¶1] – 3.4 “With the composite distance matrix CM in hand, the final step is to create the joint map of samples and attribute points”; [page8 col1 ¶3] “to create the joint map shown in Fig. 12c… would pick a car from this overlap region”).   
a three dimensional scalar field data context map with gradient direction arrows, wherein the scalar field data context map comprises an automatically formed set of concentric contours and wherein the concentric contours; receiving an input and automatically modifying the display device from presenting the three dimensional scalar field data context map with gradient direction arrows as the context map to a two dimensional data context map as the context map; generating a pathway between the first data sample and the second data sample, the pathway comprising the first data sample, the second data sample, and at least one intermediate data sample, the intermediate data sample representing a tradeoff between the first data sample and the second data sample; presenting the pathway to a user on the data context map. 
However, Chen discloses generating 2D and 3D maps and also teaches
map is a three dimensional scalar field data context map with gradient direction arrows, (see Chen, [0082] “The map may be a two-dimensional map or a three-dimensional map”; [0096] “the images may include FPVs and/or map views. The image may include a live-image or visual representation of a target and/or direction”; Fig. 5 shows arrows) wherein the scalar field data context map comprises an automatically formed set of concentric contours (see Chen, [0193] “a target object 1702-1 may be circular. A motion path 1704-1 may be defined relative to the target object 1702-1 and based on the shape of the target object 1702. The motion path 1704-1 may have a circular contour that is concentric to circular outline of the target object”) and wherein the concentric contours (see Chen, [0193] “a target object 1702-1 may be circular. A motion path 1704-1 may be defined relative to the target object 1702-1 and based on the shape of the target object 1702. The motion path 1704-1 may have a circular contour that is concentric to circular outline of the target object”).
receiving an input and automatically modifying the display device from presenting the three dimensional scalar field data context map with gradient direction arrows as the context map to a two dimensional data context map as the context map; (see Chen, [0082] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of 3D scalar field and modifying the display from 3D to 2D as being disclosed and taught by Chen in the system taught by Cheng to yield the predictable results of improving flight control capabilities (see Chen, [0003] “The improved flight control capabilities may be particularly useful when a position, shape, size, geometry, and/or orientation of the target object dynamically changes, or when a user switches focus to another target object while the movable object is flying around and/or tracking the target object. The improved flight control capabilities can be incorporated into an aerial vehicle, such as an unmanned aerial vehicle (UAV)).
The proposed combination of Cheng and Chen does not explicitly teach generating a pathway between the first data sample and the second data sample, the pathway comprising the first data sample, the second data sample, and at least one intermediate data sample, the intermediate data sample representing a tradeoff between the first data sample and the second data sample; presenting the pathway to a user on the data context map.
However, Hovor discloses the concept of path between entities and also teaches
generating a pathway between first and second computer assets (see Hovor, [0011] “path between a first computer asset and a second computer asset, the system determines, using an asset topology, all of subsequent computer assets directly connected to the computer asset not including any computer assets used to access the computer asset”) the pathway comprising first and second computer assets  (see Hovor, [0011] “path between a first computer asset and a second computer asset, the system determines, using an asset topology, at least one intermediate data sample, the intermediate data sample (see Hovor, [0115] “The system selects a particular subsequent computer asset with the probability greater than the probabilities of the other subsequent computer assets as the next computer asset in the path between the first computer asset and the second computer asset”) representing a tradeoff between different assets (see Hovor, [0115] “so that some of the paths generated during the simulations are different to determine the risk of different assets in an asset topology being compromised, targeted, or both”). 
presenting the pathway to a user (see Hovor, [0104] “The presentation may include information about the paths of compromise used to access each of the assets, e.g., the path with the highest probability of being used, all of the paths, or all of the paths and corresponding probabilities of being used.  The instructions may include instructions for presentation of the path information on the same screen in the user interface as the list of the assets or a different screen in the user interface as the list of the assets”; [0105] “a presentation of a user interface with information about the probability of compromise for the single asset, and optionally the paths of compromise for the asset”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating pathways, determining compromises and presenting pathway to user as being disclosed and taught by Hovor, in the system taught by the proposed combination of Cheng and Chen to yield the predictable results of determining compromises in a specific topology based on trends and probability of compromises (see Hovor, [0067] “The system may correlate simulations to determine trends over time. The trends may indicate particular assets in the asset topology 206 that have a high probability of compromise, a high probability of being targeted, or both… the assets most likely 
Claim 10 substantially incorporates all the limitations of claim 1 in a computer readable form (see Chen, [0013] “a non-transitory computer-readable medium storing instructions that, when executed, causes a computer to perform”) and is rejected under the same rationale. 

Regarding claim 2, the proposed combination of Cheng, Chen and Hovor teaches
wherein the location of each data sample on the data context map is based at least in part on a similarity of the data sample to at least one other data sample (see Cheng, [page5 col2 ¶1] – 3.5 “Fig. 6a is the MDS layout for just the data samples using the Euclidian distance metric”; [page4 col1 ¶2] – 3.2 “Mapping more similar items into closer proximity”) and on a similarity between an attribute of the data sample to the same attribute of the at least one other data sample (see Cheng, [page6 col2 ¶1] “Cars that locate close to a given attribute node have high values for this attribute” – cars are plurality of data samples).
Claim 11 substantially incorporates all the limitations of claim 2 in a computer readable form and is rejected under the same rationale.

Regarding claim 3, the proposed combination of Cheng, Chen and Hovor teaches
wherein the location of each data sample on the context map is based at least in part on the similarity of the plurality of data samples with respect to the plurality of attributes (see Cheng, [page3 col1 ¶2] -2.3 “fuses the two alternative similarity matrices and so is able to create an embedding in which the relationships among samples, among attributes, and among the two of them is equally well preserved”; [page4 col1 ¶2] – 3.2 “Mapping more similar items into closer proximity”; [page5 col2 ¶1] – 3.5 “Fig. 6d is the parallel coordinate display for this dataset with the axes marked with the colors used for the attribute nodes in Fig. DV and VD submatrices… The preference of the algorithm in picking attribute locations with respect to high values of the data clusters is due to the (1-value) distance we selected for the DV and VD submatrices”) encoded in the first fused similarity matrix (see Cheng, [page4 col1 ¶2] -3.2 “DV to store the pairwise distance of data items to attributes“) and the similarity of the plurality of attributes with respect to the plurality of data samples (see Cheng, [page3 col1 ¶2] -2.3 “fuses the two alternative similarity matrices and so is able to create an embedding in which the relationships among samples, among attributes, and among the two of them is equally well preserved”; [page4 col1 ¶2] – 3.2 “Mapping more similar items into closer proximity”; [page5 col2 ¶1] – 3.5 “Fig. 6d is the parallel coordinate display for this dataset with the axes marked with the colors used for the attribute nodes in Fig. 6b and c. We used the (1-value) distance for the DV and VD submatrices… The preference of the algorithm in picking attribute locations with respect to high values of the data clusters is due to the (1-value) distance we selected for the DV and VD submatrices”) encoded in the second fused similarity matrix (see Cheng, [page4 col1 ¶2] – 3.2 “VD to store the pairwise distance of attributes to data items”).
Claim 12 substantially incorporates all the limitations of claim 3 in a computer readable form and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Cheng, Chen and Hovor teaches
wherein the first of the attributes and the second of the attributes (see Cheng, [page6 col1 ¶1] – 4.1.2 “the user may be interested in a full-sized car, … he may be interested in a newer economic car and so selects a node close to the year attribute and fairly close to the mph and acceleration attribute”) are negatively correlated (see Hovor, [0066] “the system may create a category to negative outcome mapping that indicates the probability of an asset in the category being compromised”). The motivation for the proposed combination is maintained. 
Claim 13 substantially incorporates all the limitations of claim 4 in a computer readable form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Cheng, Chen and Hovor teaches
determining first and second frontier pathways based on (see Hovor, [0065] “the system may use categorization information for the assets to determine potential attack paths for all the assets within a particular category or group of categories”; [0074] “The paths may represent potential routes through the asset topology 306 that a device operated by an adversary, e.g., an adversary's device, may take to gain access to the assets on the path” – there are multiple paths) the negative correlation between (see Hovor, [0066] “the system may create a category to negative outcome mapping that indicates the probability of an asset in the category being compromised”) the first of the attributes and the second of the attributes, (see Cheng, [page6 col1 ¶1] – 4.1.2 “the user may be interested in a full-sized car, … he may be interested in a newer economic car and so selects a node close to the year attribute and fairly close to the mph and acceleration attribute”) the first frontier pathway corresponding to (see Hovor, [0065] “the system may use categorization information for the assets to determine potential attack paths for all the assets within a particular category or group of categories”; [0074] “The paths may represent potential routes through the asset topology 306 that a device operated by an adversary, e.g., an adversary's device, may take to gain access to the assets on the path” – there are multiple paths) data samples having as high a correlation between (see Cheng, [page7 col1 ¶4] “It first estimates the local density of each sample… dense regions are preserved… compares fixed kernel density estimation (KDE) (Fig. 9a) with AKDE (Fig. 9b) for the car dataset”; [page7 col2 ¶1] “when the point has a higher density”) the first of the attributes and the second of the attributes as possible, (see Cheng, [page6 col1 ¶1] – 4.1.2 “the user may be interested in a full-sized car, … he may be interested in a newer economic car and so selects a node close to the year attribute and fairly close to the mph and the second frontier path corresponding to (see Hovor, [0065] “the system may use categorization information for the assets to determine potential attack paths for all the assets within a particular category or group of categories”; [0074] “The paths may represent potential routes through the asset topology 306 that a device operated by an adversary, e.g., an adversary's device, may take to gain access to the assets on the path” – there are multiple paths) data samples having as low a correlation (see Cheng, [page7 col1 ¶4] “It first estimates the local density of each sample… less dense regions”) between the first and second attributes as possible; and (see Cheng, [page6 col1 ¶1] – 4.1.2 “the user may be interested in a full-sized car, … he may be interested in a newer economic car and so selects a node close to the year attribute and fairly close to the mph and acceleration attribute”).
presenting (see Hovor, [0106] “may determine trends in the paths from the first computer assets to the second computer assets and then determine a change to the asset topology, provide information about the trends for presentation to a user”) the first and second frontier pathways (see Hovor, [0065] “the system may use categorization information for the assets to determine potential attack paths for all the assets within a particular category or group of categories”; [0074] “The paths may represent potential routes through the asset topology 306 that a device operated by an adversary, e.g., an adversary's device, may take to gain access to the assets on the path” – there are multiple paths; [0106] “may determine trends in the paths from the first computer assets to the second computer assets and then determine a change to the asset topology, provide information about the trends for presentation to a user) on the data context map (see Cheng, [page1 col2 ¶1] “transform DM into a comprehensive map in which the acquired samples are accurately presented in the context of the variables”; [page5 col1 ¶1] – 3.4 “With the composite distance matrix CM in hand, the final step is to create the joint map of samples and attribute points”; [page8 col1 ¶3] “to create the joint map shown in Fig. 12c… would pick a car from this overlap region”). The motivation for the proposed combination is maintained. 
Claim 14 substantially incorporates all the limitations of claim 5 in a computer readable form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Cheng, Chen and Hovor teaches
receiving a selection of the first of the attributes and the second of the attributes; and (see Cheng, [page9 col1 ¶1] “Our database has 46 universities distinguished by 14 attributes of interest: academics, athletics, housing, location, nightlife, safety, transportation, weather, score, tuition, dining, PhD/faculty, population, and income… Tom, who is looking for a university. He aims for a school that has high athletics (>9), high academics (>9), but low tuition (<$18,000)”). 
colorizing the contour lines (see Cheng, Fig. 1(a) to 1(e); [page9 col1 ¶2] “Fig.1a-d. Then he merges them and gets Fig. 1e. He (once more) recognizes that there is no university that can satisfy all three criteria at the same time… He notices a few schools that meet two of his conditions – those schools that fall into two-layer overlap areas” -- the figures show different colors for different attributes) of the 3D scalar field (see Chen, [0082] “The map may be a two-dimensional map or a three-dimensional map”) associated with the selected first of the attributes and second of the attributes, the contour lines associated with each selected attribute having a different color (see Cheng, Fig. 1(a) to 1(e); [page9 col1 ¶2] “Fig.1a-d. Then he merges them and gets Fig. 1e. He (once more) recognizes that there is no university that can satisfy all three criteria at the same time… He notices a few schools that meet two of his conditions – those schools that fall into two-layer overlap areas” – the figures show different colors for different attributes). The motivation for the proposed combination is maintained. 
Claim 16 substantially incorporates all the limitations of claim 7 in a computer readable form and is rejected under the same rationale.


claim 8, the proposed combination of Cheng, Chen and Hovor teaches
receiving a selection of a first criteria associated with a first of the attributes; (see Cheng, [page9 col1 ¶1] “Our database has 46 universities distinguished by 14 attributes of interest: academics, athletics, housing, location, nightlife, safety, transportation, weather, score, tuition, dining, PhD/faculty, population, and income… Tom, who is looking for a university. He aims for a school that has high athletics (>9), high academics (>9), but low tuition (<$18,000) – first attribute is high athletics”).
determining a first region of the data context map corresponding to the first criteria, each data sample in the first region having corresponding attributes that meet the first criteria; (see Cheng, [page9 col1 ¶1] “Our database has 46 universities distinguished by 14 attributes of interest: academics, athletics, housing, location, nightlife, safety, transportation, weather, score, tuition, dining, PhD/faculty, population, and income… Tom, who is looking for a university. He aims for a school that has high athletics (>9), high academics (>9), but low tuition (<$18,000) – first attribute is high athletics” – Fig. 1(b) shows the map related to athletic).
receiving a selection of a second criteria associated with the second of the attributes; and (see Cheng, [page9 col1 ¶1] “Our database has 46 universities distinguished by 14 attributes of interest: academics, athletics, housing, location, nightlife, safety, transportation, weather, score, tuition, dining, PhD/faculty, population, and income… Tom, who is looking for a university. He aims for a school that has high athletics (>9), high academics (>9), but low tuition (<$18,000) – second attribute is high academics”).
determining a second region of the data context map corresponding to the second criteria, each data sample in the second region having corresponding attributes that meet the second criteria, (see Cheng, [page9 col1 ¶1] “Our database has 46 universities distinguished by 14 attributes of interest: academics, athletics, housing, location, nightlife, safety, transportation, weather, score, tuition, dining, PhD/faculty, population, and income… 
wherein presenting the data context map includes presenting a visual indication of the first and second regions on the data context map to a user via the display device (see Cheng, Fig. 1(a) to Fig. 1(e)).
Claim 17 substantially incorporates all the limitations of claim 8 in a computer readable form and is rejected under the same rationale.

Regarding claim 21, the proposed combination of Cheng, Chen and Hovor teaches
wherein computing (see Cheng, [page3 col1 – 2.4] “value regions which only accounts for the relationships among the attributes and their levels… generates a set of general iso-contours computed from a continuous heat map of the data”) the concentric contours comprises (see Chen, [0193] “a target object 1702-1 may be circular. A motion path 1704-1 may be defined relative to the target object 1702-1 and based on the shape of the target object 1702. The motion path 1704-1 may have a circular contour that is concentric to circular outline of the target object”) distributing (see Cheng, [page2 col2 2.1] “The current framework is radically different in that it maps the attributes not in the periphery along a circle, but intersperses them into the data distribution”) continuously (see Cheng, [page8 col2 4.2.2] “estimate the values in the continuous map”) and smoothly the relative value for each attribute (see Cheng, [page8 col1 4.2.3] “the attribute nodes attract high valued points and push low-valued points away. This magnetic force organizes the samples and so a smooth distance field can be created”) in an estimation area (see Cheng, [page8 col2 4.2.2] “estimate the values in the continuous map”) and maintaining the original data point values of the plurality of data samples (see Cheng, [page8 col1 ¶2] – 4.2.4 “Each attribute gives rise to a set of contours, and a closed range of attribute values gives rise to a filled region between the 
Claim 22 substantially incorporates all the limitations of claim 21 in a computer readable form and is rejected under the same rationale.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, Chen and Hovor further in view of Pampus et al. (US 2012/0303258 A1, hereinafter “Pampus”).

Regarding claim 9, the proposed combination of Cheng, Chen and Hovor teaches
further comprising determining an impact region (see Hovor, [0024] “to determine potential paths of compromise that pose the greatest risk, the business impacts of the paths of compromise to an entity”) extending along the pathway and (see Hovor, [0043] “the addition of one or more assets to the entity network 102”) defining a pre-determined width about the pathway, (see Hovor, [0102] “paths from the first computer assets to the second computer assets over the predetermined period of time”) the impact region comprising (see Hovor, [0024] “to determine potential paths of compromise that pose the greatest risk, the business impacts of the paths of compromise to an entity”) at least one intermediate data sample… (see Hovor, [0006] “the other subsequent computer related assets as the next computer related asset”) but has a tradeoff (see Hovor, [0044] “related types of compromises”) between the first data sample and the second data sample with respect to the first of the attributes and the second of the attributes (see Cheng, [page6 col1 ¶1] – 4.1.2 “This dataset has 392 cars built 1983 or older with 7 attributes – MPG, #cylinders (CYL), horsepower, weight, that is similar to (see Hovor, [0044] “related types of compromises”) a tradeoff (see Hovor, [0115] “so that some of the paths generated during the simulations are different to determine the risk of different assets in an asset topology being compromised, targeted, or both”) that would be found in an intermediate data sample located on the pathway at a location adjacent to the at least one intermediate data sample (see Hovor, [0115] “The system selects a particular subsequent computer asset with the probability greater than the probabilities of the other subsequent computer assets as the next computer asset in the path between the first computer asset and the second computer asset”).
The proposed combination of Cheng, Chen and Hovor does not explicitly teach at least one intermediate data sample that is not located on the pathway.
However, Pampus discloses the concept of travel paths and also teaches
point that is not located on the pathway (see Pampus, [0055] “coordinate point 13 is located outside travel path 23”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of points not located on path as being disclosed and taught by Pampus, in the system taught by the proposed combination of Cheng, Chen and Hovor to yield the predictable results of effectively mapping the surroundings and coordinate points in form of data (see Pampus, [0006] “mapping the surroundings of a vehicle, 
Claim 18 incorporates substantively all the limitations of claim 9 in a computer-readable medium form and is rejected under the same rationale.

Claims 19, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Skiles et al. (US 2018/0314939 A1, hereinafter “Skiles”) further in view of Chen.

Regarding claim 19, Cheng teaches
A method comprising: (see Cheng, [page1] “describe a method that allows these types of comprehensive layouts”).
a plurality of data samples; (see Cheng, [page1 col1 ¶1] “M samples (also frequently called cases, observations, or data items)”).
a plurality of attributes; (see Cheng, [page1 col1 ¶1] “N variables (often referred to as attributes or labels)”).
generating a first similarity matrix encoding a similarity between the plurality of attributes (see Cheng, [page4 col1 ¶2] - 3.2 “to define the desired distance or similarity metric for each relationship. Mapping more similar items into closer proximity… We have four different distance matrices… VV to store the pairwise distance of attributes (variables)“).
generating a second similarity matrix encoding a similarity between the plurality of data samples (see Cheng, [page4 col1 ¶2] – 3.2 “to define the desired distance or similarity 
fusing the first similarity matrix and the second similarity matrix to generate a first fused similarity matrix that encodes a similarity of the plurality of data samples with respect to the plurality of attributes and (see Cheng, [page4 col1 ¶2] -3.2 “to define the desired distance or similarity metric for each relationship. Mapping more similar items into closer proximity… We have four different distance matrices… DV to store the pairwise distance of data items to attributes“; [page4 col1 ¶4 – 3.2.1 “The DV and VD matrices are new types of matrices. They are required to enforce the distance/similarity constraints in the relation of the data samples with the attribute (dimension) anchors and vice versa)” - DV is interpreted as first fused similarity matrix) a second fused similarity matrix that encodes the similarity of the plurality of attributes with respect to the plurality of data samples; (see Cheng, [page4 col1 ¶2] – 3.2 “to define the desired distance or similarity metric for each relationship. Mapping more similar items into closer proximity… We have four different distance matrices… VD to store the pairwise distance of attributes to data items“; [page4 ¶4 – 3.2.1 “The DV and VD matrices are new types of matrices. They are required to enforce the distance/similarity constraints in the relation of the data samples with the attribute (dimension) anchors and vice versa)” - VD is interpreted as second fused similarity matrix).
generating a composite distance matrix based on the first similarity matrix, the second similarity matrix, the first fused similarity matrix and the second fused similarity matrix; (see Cheng, [page4 col2 ¶1] – Fig.5; 3.2.2 “With all four constraint matrices in place, we can now assemble the composite distance matrix CM from them. The fused space composed of D and V and the composite distance matrix CM are shown in Fig. 5… the composite distance matrix CM and the extents of its submatrices DD, DV, VD, and VV”).
generating a data context map based on the composite distance matrix, the data context map (see Cheng, [page5 col1 ¶1] – 3.4 “With the composite distance matrix CM in  presenting each data sample at a distance relative to each attribute based on a relative value of each attribute for each data sample, wherein the data context map is… (see Cheng, [page5 col2 ¶4] – 3.5 “On closer inspection of Fig. 6 it appears that lower levels in the attributes are being taken into lesser or no account in CM’s layout. This can be explained by the distance metrics we chose for this particular case. The preference of the algorithm in picking attribute locations with respect to high values of the data clusters is due to the (1-value) distance we selected for the DV and VD submatrices. The behavior would change had we chosen a different distance”) and original data point values of the plurality of data samples, (see Cheng, [page8 col1 ¶2] – 4.2.4 “Each attribute gives rise to a set of contours, and a closed range of attribute values gives rise to a filled region between the two corresponding contours… this region has been computed from the value field generated by the actual data samples and so any sample selection that is based on it will be accurate… This joint map has three regions. The first is due to the original horsepower range only, the second is due to the original mpg range, and the third, overlapping region blending into a darker salmon color, contains cars that fit both value ranges”) contours are computed separately for each of the plurality of attributes; (see Cheng, [page3 col1 – 2.4 “value regions which only accounts for the relationships among the attributes and their levels… generates a set of general iso-contours computed from a continuous heat map of the data… using adaptive kernel density estimation”; [page8 col1 – 4.2.4] “Each attribute gives rise to a set of contours”; [page8 col2 – 4.2.5] “assign the color for each attribute and let distances between colors are as big as possible. We set the intensity of each color based on the contour range level”).
receiving a selection of a first criteria associated with a first of the attributes; (see Cheng, [page9 col1 ¶1] “Our database has 46 universities distinguished by 14 attributes of interest: academics, athletics, housing, location, nightlife, safety, transportation, weather, score, tuition, dining, PhD/faculty, population, and income… Tom, who is looking for a university. He 
determining a first region of the data context map corresponding to the first criteria, each data sample in the first region having corresponding attributes that meet the first criteria; (see Cheng, [page9 col1 ¶1] “Our database has 46 universities distinguished by 14 attributes of interest: academics, athletics, housing, location, nightlife, safety, transportation, weather, score, tuition, dining, PhD/faculty, population, and income… Tom, who is looking for a university. He aims for a school that has high athletics (>9), high academics (>9), but low tuition (<$18,000) – first attribute is high athletics” – Fig. 1(b) shows the map related to athletic).
receiving a selection of a second criteria associated with the second of the attributes; (see Cheng, [page9 col1 ¶1] “Our database has 46 universities distinguished by 14 attributes of interest: academics, athletics, housing, location, nightlife, safety, transportation, weather, score, tuition, dining, PhD/faculty, population, and income… Tom, who is looking for a university. He aims for a school that has high athletics (>9), high academics (>9), but low tuition (<$18,000) – second attribute is high academics”).
determining a second region of the data context map corresponding to the second criteria, each data sample in the second region having corresponding attributes that meet the second criteria; (see Cheng, [page9 col1 ¶1] “Our database has 46 universities distinguished by 14 attributes of interest: academics, athletics, housing, location, nightlife, safety, transportation, weather, score, tuition, dining, PhD/faculty, population, and income… Tom, who is looking for a university. He aims for a school that has high athletics (>9), high academics (>9), but low tuition (<$18,000) – second attribute is high academics” – Fig. 1(a) shows the map related to academics).
presenting the data context map including the first and second regions to a user via a display device; (see Cheng, Fig. 1(a) to Fig. 1(e)).
receiving a user input selecting at least one data sample of the data context map, the user input indicating that the selected at least one data sample (see Cheng, [page6 col1 ¶1] “This dataset has 392 cars built 1983 or older with 7 attributes – MPG, #cylinders (CYL), horsepower, weight, acceleration, year, and origin (US, Japan, Europe)… The user would simply look for features he is most interested in (or not at all), observe how many cars are actually available that have the desired feature constellation, and then select cars near these attributes”).
Cheng does not explicitly teach receiving training data for training a machine learning model the training data including a plurality of data samples; receiving classifier data for training the machine learning model, the classifier data including a plurality of attributes; plurality of attributes of the classifier data; data samples of the training data; the data context map is a three dimensional scalar field data context map with gradient direction arrows, wherein the scalar field data context map comprises an automatically formed set of concentric contours; and wherein the concentric contours; receiving an input and automatically modifying the display device from presenting the three dimensional scalar field data context map with gradient direction arrows as the context map to a two dimensional data context map as the context map; data sample is misclassified; and updating the classification data based on the received user input. 
However, Skiles discloses the concept of data classification and also teaches
receiving training data for training a machine learning model the training data including document information (see Skiles, [0048] “the machine learning instructions 121 may restart the model building process using the supervised training data”; [0038] “the supervised training data may include a docvec for each document”; [0063] “a threshold number of samples”).
receiving classifier data for training the machine learning model, the classifier data including classification information (see Skiles, [0084] “receiving user input defining a 
processing of the classifier data; (see Skiles, [0082] “The machine learning instructions… are configured to generate one or more document classifiers based on the supervised training data”; [0038] “the supervised training data may include a docvec for each document and a tag indicating a class to which the document is assigned).
processing of the training data; (see Skiles, [0048] “the machine learning instructions 121 may restart the model building process using the supervised training data”; [0038] “the supervised training data may include a docvec for each document”; [0063] “a threshold number of samples”).
data is misclassified; and (see Skiles, [0047] “a user may notice that a particular document has been misclassified”).
updating the classification data based on user indication (see Skiles, [0047] “user generated classifications indicated during a training session (e.g., when the user is classifying documents but not using or generating the document) can be used with classifications indicated while a user is using or generating the document to generate a new or updated document classifier”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of training data, misclassified data and updating classification data as being disclosed and taught by Skiles, in the system taught by Cheng to yield the predictable results of improving document classification and updating document-classifier (see Skiles, [0007] “classifying documents manually may best be performed 
The proposed combination of Cheng and Skiles does not explicitly teach the data context map is a three dimensional scalar field data context map with gradient direction arrows, wherein the scalar field data context map comprises an automatically formed set of concentric contours; and wherein the concentric contours; receiving an input and automatically modifying the display device from presenting the three dimensional scalar field data context map with gradient direction arrows as the context map to a two dimensional data context map as the context map. 
However, Chen discloses generating 2D and 3D maps and also teaches
map is a three dimensional scalar field data context map with gradient direction arrows, (see Chen, [0082] “The map may be a two-dimensional map or a three-dimensional map”; [0096] “the images may include FPVs and/or map views. The image may include a live-image or visual representation of a target and/or direction”; Fig. 5 shows arrows) wherein the scalar field data context map comprises an automatically formed set of concentric contours (see Chen, [0193] “a target object 1702-1 may be circular. A motion path 1704-1 may be defined relative to the target object 1702-1 and based on the shape of the target object 1702. The motion path 1704-1 may have a circular contour that is concentric to circular outline of the target object”) and wherein the concentric contours (see Chen, [0193] “a target object 1702-1 may be circular. A motion path 1704-1 may be defined relative to the target object 1702-1 and based on the shape of the target object 1702. The motion path 1704-1 may have a circular contour that is concentric to circular outline of the target object”). 
receiving an input and automatically modifying the display device from presenting the three dimensional scalar field data context map with gradient direction arrows as the context map to a two dimensional data context map as the context map; (see Chen, [0082] “The views may be toggled between a two-dimensional and a three-dimensional map view…A user at a user terminal may select a portion of the map to specify a target object and/or motion path of the movable object. The views may be toggled between one or more FPV and one or more map view”; [0096] “the images may include FPVs and/or map views. The image may include a live-image or visual representation of a target and/or direction”; Fig. 5 shows arrows). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of 3D scalar field and modifying the display from 3D to 2D as being disclosed and taught by Chen in the system taught by the proposed combination of Cheng and Skiles to yield the predictable results of improving flight control capabilities (see Chen, [0003] “The improved flight control capabilities may be particularly useful when a position, shape, size, geometry, and/or orientation of the target object dynamically changes, or when a user switches focus to another target object while the movable object is flying around and/or tracking the target object. The improved flight control capabilities can be incorporated into an aerial vehicle, such as an unmanned aerial vehicle (UAV)).

Regarding claim 20, the proposed combination of Cheng, Skiles and Chen teaches
further comprising training a machine learning model based on (see Skiles, [0040] “training to determine which type of classifier model to use for a particular document”) the training data and (see Skiles, [0048] “the machine learning instructions 121 may restart the model building process using the supervised training data”) the updated classification data (see Skiles, [0047] “user generated classifications indicated during a training session (e.g., when the user is classifying documents but not using or generating the document) can be used with classifications indicated while a user is using or generating the document to generate a new or updated document classifier”). The motivation for the proposed combination is maintained.

Regarding claim 23, the proposed combination of Cheng, Skiles and Chen teaches
wherein computing (see Cheng, [page3 col1 – 2.4] “value regions which only accounts for the relationships among the attributes and their levels… generates a set of general iso-contours computed from a continuous heat map of the data”) the concentric contours comprises (see Chen, [0193] “a target object 1702-1 may be circular. A motion path 1704-1 may be defined relative to the target object 1702-1 and based on the shape of the target object 1702. The motion path 1704-1 may have a circular contour that is concentric to circular outline of the target object”) distributing (see Cheng, [page2 col2 2.1] “The current framework is radically different in that it maps the attributes not in the periphery along a circle, but intersperses them into the data distribution”) continuously (see Cheng, [page8 col2 4.2.2] “estimate the values in the continuous map”) and smoothly the relative value for each attribute (see Cheng, [page8 col1 4.2.3] “the attribute nodes attract high valued points and push low-valued points away. This magnetic force organizes the samples and so a smooth distance field can be created”) in an estimation area (see Cheng, [page8 col2 4.2.2] “estimate the values in the continuous map”) and maintaining the original data point values of the plurality of data samples (see Cheng, [page8 col1 ¶2] – 4.2.4 “Each attribute gives rise to a set of contours, and a closed range of attribute values gives rise to a filled region between the two corresponding contours… this region has been computed from the value field generated by the actual data samples and so any sample selection that is based on it will be accurate… This joint map has three regions. The first is due to the original horsepower range only, the second is due to the original mpg range, and the third, overlapping region blending into a darker salmon color, contains cars that fit both value ranges”). The motivation for the proposed combination is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/VAISHALI SHAH/Primary Examiner, Art Unit 2156